DETAILED ACTION
This is a response to Applicant reply filed on 12/31/2021, in which claims 2-21 are presented for examination.  Claims 2, 9, and 16 are of independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Note on Double Patenting
The terminal disclaimer filed on 01/20/2022 has been reviewed and accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for Examiner’s Amendment was given after a telephone interview with Applicant Representative Thomas D. Franklin (Registration No. 43,616) as well as the authorization for the amendments to the TITLE and ABSTRACT on 01/20/2022.
The application has been amended by the Examiner’s Amendment as follows: 
Please replace ALL CLAIMS with the claim listing in the attached Office Action Appendix I.
Please replace the ABSTRACT with the amended Abstract in the attached OA Appendix Ii.
Please replace the TITLE with the following title: A method of live event ticketing with prioritized link for seating rearrangement.

Allowable Subject Matter
Claims 2-21 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 12/31/2021 and the Interview Record on 01/19/2022 point out the reason claims are patentable and non-obvious over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
It should be noted that the prior art of record discloses reassigning access rights (e.g., seats of purchased tickets) upon request using computerized ticketing systems for live events, as discussed on the record.  However, the prior art fails to disclose or reasonably teach the combination of the reassignment of access rights with a mobile device of user in communication with the computer systems for receiving a notification of available tickets with options (of seating) and a second notification with a display of a different unique identifier code associated with the reassignment, when considered with other limitations of the independent claims as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        01/20/2022